COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Carla Thomas and Eugene Thomas v. California Golden Coast, LLC

Appellate case number:    01-15-01046-CV

Trial court case number: 1008525

Trial court:              County Civil Ct at Law No. 4 of Harris County

Date motion filed:        July 24, 2017

Party filing motion: Appellants

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Lloyd


Date: January 11, 2018